The petition in error and case-made in this action were filed June 15, 1931, and thereafter a motion to dismiss the appeal was filed for the reason that the plaintiff in error had not complied with an order entered March 14, 1933, permitting the withdrawal of the case-made for correction in order to meet the defect pointed out in the motion to dismiss. A response to that motion to withdraw the case-made was filed requesting that the plaintiff in error be granted further time in which to correct the case-made, and on September 12, 1933, the court entered a second order granting the plaintiff in error leave to withdraw the case-made for correction. On February 9, 1934, defendant in error filed a second motion to dismiss the appeal pointing out that the order had not been complied with and no excuse offered for the refusal or delay. Under the opinions of this court a defective case-made may be corrected upon proper order of the court even after a motion to dismiss has been filed and any time before final submission of the cause. However, it appears in this case that the plaintiff in error has twice been granted leave to withdraw the case-made for correction and amendment and has failed to comply with the order of the court. It is therefore the order that the appeal be dismissed, and it appearing that the case-made contains a copy of the supersedeas bond filed by the plaintiff in error, superseding a judgment for $1,000 entered in the district court of LeFlore county on the 14th day of November, 1930, said bond being executed by the Fidelity  Guaranty Company of New York as surety, judgment is therefore entered for the plaintiff below upon said supersedeas bond.